Case 2:19-cv-13413-PDB-APP ECF No. 31-1 filed 05/14/20     PageID.551   Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF MICHIGAN

 BIGG BURGER, INC., a Michigan
 corporation,

             Plaintiff,                           Case No.: 2:19-cv-13413
                                                  Hon. Paul D. Borman
 v.
                                                  Magistrate Judge Anthony P. Patti
 BIG BURGZS LLC, a Michigan limited
 liability company, and BILLY OWENS,

             Defendants.


                           EXHIBITS TO
          PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION
                      TO SET ASIDE DEFAULT

         A           September 17, 2019 E-Mail from L. Begin

         B           October 10, 2020 E-Mail from M. Wais

         C           Plaintiff’s Fees and Costs

         D           J & J Sports Prods., Inc. v. Cloud Nine Hookah Lounge, Inc.,
                     No. 14-12238, 2014 WL 5800100 (E.D. Mich. Nov. 7, 2014)

         E           Winslow v. Kalamazoo Pub. Schs., No. 07-00065, 2007 WL
                     1701796 (W.D. Mich. June 11, 2007)

         F           Guyot v. Ramsey, No. 14-13541, 2015 WL 871081 (E.D. Mich.
                     Feb. 27, 2015)

         G           Ellsberry v. City of Detroit, No. 12-10934, 2012 BL 250412 (E.D.
                     Mich. Sept. 25, 2012)
